Citation Nr: 9934778	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  96-32 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to service connection for memory loss and 
concentration problems, including as due to exposure to 
lead and as a manifestation of an undiagnosed illness.  

2. Entitlement to service connection for food intolerance, 
weight loss, and decreased appetite, including as due to 
exposure to lead and as a manifestation of an undiagnosed 
illness.  

3. Entitlement to service connection for decrease in sexual 
drive, including as due to exposure to lead and as a 
manifestation of an undiagnosed illness.  

4. Entitlement to service connection for burning and numbness 
in the legs, arms and hands, including as due to exposure 
to lead and as a manifestation of an undiagnosed illness.  

5. Entitlement to service connection for numbness on the left 
side of the head and the left side of the body, including 
as due to exposure to lead and as a manifestation of an 
undiagnosed illness.  

6. Entitlement to service connection for frequent urination 
and an increase in the daily output of urine, including as 
due to exposure to lead and as a manifestation of an 
undiagnosed illness.  

7. Entitlement to service connection for lack of sleep, 
including as due to exposure to lead and as a 
manifestation of an undiagnosed illness.  

8. Entitlement to service connection for a balance 
impairment, including as due to exposure to lead and as a 
manifestation of an undiagnosed illness.  

9. Entitlement to service connection for blood coming out of 
the nose, including as due to exposure to lead and as a 
manifestation of an undiagnosed illness.  

10. Entitlement to service connection for a change in the 
veteran's physical appearance, including as due to 
exposure to lead and as a manifestation of an undiagnosed 
illness.  

11. Entitlement to service connection for intolerance to 
chemicals, to include several types of medications, 
including as due to exposure to lead and as a 
manifestation of an undiagnosed illness.  

12. Entitlement to service connection for residuals of a 
left pneumothorax, including as due to exposure to lead 
and as a manifestation of an undiagnosed illness.  

13. Entitlement to service connection for headaches, 
including as due to exposure to lead and as a 
manifestation of an undiagnosed illness.  

14. Entitlement to service connection for muscle and joint 
pain in the shoulders, elbows, hands, knees, and ankles, 
including as due to exposure to lead and as a 
manifestation of an undiagnosed illness.  

15. Entitlement to service connection for skin itching and 
rashes caused by exposure to the veteran's semen, 
including as due to exposure to lead and as a 
manifestation of an undiagnosed illness.  

16. Entitlement to service connection for recurrent swollen 
lymph glands, including as due to exposure to lead and as 
a manifestation of an undiagnosed illness.  

17. Entitlement to service 
connection for herpes, including as due to exposure to 
lead and as a manifestation of an undiagnosed illness.  

18. Entitlement to service connection for fevers and flu-
like symptoms, including as due to exposure to lead and as 
a manifestation of an undiagnosed illness.  

19. Entitlement to service connection for a liver condition, 
including as due to exposure to lead and as a 
manifestation of an undiagnosed illness.  

20. Entitlement to service connection for residuals of a 
reaction to inoculation with pyridostigmine bromide, 
including diarrhea, blurred vision, sensitivity to light, 
stomach cramps and headaches.  

21. Entitlement to service connection for chronic fatigue, 
including as due to exposure to lead and as a 
manifestation of an undiagnosed illness.  

22. Entitlement to service connection for a skin rash, 
including as due to exposure to lead and as a 
manifestation of an undiagnosed illness.  



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from September 1990 to 
December 1992.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, in 
September 1995 and November 1997 which variously denied the 
claimed benefits.  


REMAND

The veteran's claims file was transferred to the Board in May 
1999.  In September 1999, the veteran's representative 
forwarded additional medical evidence directly to the Board.  
The regulations provide that pertinent additional evidence 
may be submitted to the Board within 90 after the case is 
transferred to the Board, or after that 90 day period if 
accompanied by a written motion showing good cause why the 
evidence should be considered with the current appeal.  
38 C.F.R. § 20.1304(c) (1999).  However, the submitted 
evidence consists of VA clinic progress notes dated in July 
1999.  The United States Court of Appeals for Veterans Claims 
(Court) has held that VA medical reports are constructively 
of record, even though not physically contained in the claims 
file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, 
although the additional medical evidence was not received 
within the 90 day limit and was not accompanied by a written 
"good cause" motion, the evidence must be considered in 
conjunction with the veteran's current appeal.  Further, it 
would be prejudicial to the veteran for the Board to proceed 
with a final adjudication of his claims without first 
permitting the RO to consider that evidence.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In addition, the Board notes that the additional evidence 
consists of a report by the veteran's treating VA physician 
which is similar to reports he had previously submitted.  
Statements contained in the physician's reports clearly 
attribute the veteran's symptoms and complaints to 
undiagnosed illness, as contemplated by 38 C.F.R. § 3.317 
(1999).  However, it is unclear from those reports whether or 
not the physician reviewed the veteran's claims file in 
arriving at his conclusions and he has identified few 
"objective indications of chronic disability" for the 
various symptoms in support of his opinions, as required by 
that regulatory section for payment of compensation.  That 
physician should be requested to provide adequate rationale 
for his medical opinions.  

Also, the record indicates that the veteran is in receipt of 
disability compensation from the Social Security 
Administration (SSA).  It appears that not all of the 
evidence that was considered by the SSA has been obtained for 
review in conjunction with the current appeal.  Those records 
must be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363, 
370 (1992).  

Therefore, this case is REMANDED for the following additional 
actions:  

1.  With any needed signed releases from 
the veteran, the RO should request copies 
of up-to-date records of any examination 
or treatment, VA or non-VA, that he has 
received for an of his claimed disorders.  
All records so received should be 
associated with the claims file.  

2.  The RO should contact the SSA and 
request copies of all evidence that was 
considered in the January 1998 decision 
of an SSA Administrative Law Judge in 
granting disability benefits.  

3.  The RO should contact the veteran's 
treating VA physician, Victor Gordan, 
M.D., and request that he supplement his 
medical opinions to show that the veteran 
exhibits objective indications of chronic 
disability resulting from undiagnosed 
illness manifested by his various signs 
and symptoms, as set forth in 38 C.F.R. 
§ 3.317, pointing to pertinent evidence 
in support of his diagnoses.  The claims 
file should be forwarded to Dr. Gordan 
for his review.  

4.  The RO should then schedule the 
veteran for a Persian Gulf undiagnosed 
illness examination.  The claims file and 
a copy of this REMAND must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The purpose of this 
examination is to identify all signs and 
symptoms that the veteran claims to 
experience on a chronic basis as a result 
of his Persian Gulf War service.  A 
complete history, which includes the time 
of initial onset and the frequency and 
duration of manifestation of each claimed 
disability should be elicited from the 
veteran.  All specialized testing should 
be completed as deemed necessary by the 
examiner.  The examiner's report should 
fully set forth all current complaints 
and pertinent clinical findings, and 
should expressly state an opinion as to 
whether each identifying symptom or 
condition is attributable to a known 
clinical diagnosis.  For those symptoms 
and conditions that are not attributable 
to a known diagnosis, the findings should 
reflect all objective indications of 
chronic disability, as defined under 
38 C.F.R. § 3.317(a)(2).  The examiner 
should express his or her opinion as to 
when each such symptom or condition 
initially manifested itself and whether 
it is to be regarded as "chronic" 
(i.e., as having existed for six months 
or more or as having resulted in 
intermittent episodes of improvement and 
worsening over a six month period.)  If 
specialist examinations are indicated, 
they should be conducted.  Finally, if 
deemed necessary by the examiner for a 
full and complete evaluation of the 
veteran's claimed disabilities, he should 
be scheduled for a period of 
hospitalization for observation and 
examination, 38 C.F.R. § 17.41 (1999); 
M21-1, Part VI,  1.02(f).  All opinions 
expressed should be supported by 
reference to pertinent evidence.  

It is imperative for the examiner to 
follow the guidelines for conducting Gulf 
War examinations set forth in VA 
Information Letter 10-98-010 (April 28, 
1998).  Examinations that fail to conform 
to these guidelines must be returned as 
inadequate. 

5.  The RO should then review the record 
to ensure that the additional development 
requested by the Board has been properly 
completed and should take any required 
remedial action.  

6.  Upon completion of the requested 
development of the record, the RO should 
again review the veteran's claims, with 
consideration of all evidence added to 
the claims file since the March 1999 
supplemental statement of the case.  If 
action taken remains adverse to the 
veteran, he and his accredited 
representative should be furnished with 
an additional supplemental statement of 
the case and should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


